DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 18, as well as the species cyclodextrin as the solubilizer and the species polyvinylpyrrolidone as the nucleation inhibitor in the reply filed on 09/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-17, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2022.

Upon complete examination of the claims, it was found that the claimed species of solubilizers and nucleation inhibitors are obvious variants and therefore the species election requirement is withdrawn.  

Claims 1-10 and 18 are under current examination.  

Claim Objections
Claims 6, 9, and 18 are objected to because of the following informalities:  

The phrase “of the meloxicam of the total composition” in claims 6, 9, and 19 is awkward.  Amending the claims to recite “of the total meloxicam in the composition” would be one way to obviate the objection.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4, line 2 recites “a group comprising”.  This is indefinite because it is improper Markush language.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. and MPEP 2173.05(h).  Please refer to MPEP 2173.05(h) for examples of proper Markush language: When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.  Amending the claims to recite “the group consisting of” would obviate the rejection.  

Claim 4 contains the trademark/trade names “Tween 80”, “Tween 20”, and “Cremophor EL”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the solubilizers and, accordingly, the identification/description is indefinite.

Regarding claim 4, the parentheses surrounding the numbers for PEG molecular weight recited in the claim render the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 6, 9, and 18 each recite “wherein said meloxicam solution stored for 6 months at 40C/75% RH has an amount of 2-Amino-5-methylthiazole that is less than about 0.2% w/w of meloxicam of the total composition”.  The phrase “less than about 0.2% w/w of meloxicam of the total composition” renders the denominator of the percentage indefinite because it is unclear exactly what the amount of 2-Amino-5-methylthiazole is measured against.  The phrase “of meloxicam of the total composition” could be interpreted to require that the percentage of 2-Amino-5-methylthiazole is relative to the amount of meloxicam present in the composition after storage, or could be relative to the amount of meloxicam before storage.  

Claim 7 is indefinite because the claim requires the composition to elicit an increase in paw withdrawal latency relative to a reference composition that is totally undefined.  As the reference composition is undefined, the requisite induction of increased paw withdrawal latency induced by the claimed composition is also totally undefined.  Therefore, one having ordinary skill in the art cannot unambiguously ascertain the metes and bounds of the claim as it is currently worded.  

Claim 8 recites the term "human" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 7 implicitly limits the subject to animals having paws with the language “exhibits increased average paw withdrawal latency when comparted to a subject administered with a reference composition”.  Therefore there is no antecedent basis for the term “human” in claim 7, from which claim 8 depends.  

Claim 10 is indefinite because the claim requires bioequivalence in terms of AUC0-t, AUC0-infinity, or Cmax relative to a reference composition that is totally undefined.  As the reference composition is undefined, the requisite pharmacokinetic parameters possessed by inventions falling within the scope of the claims are required, but also totally undefined.  Therefore, one having ordinary skill in the art cannot unambiguously ascertain the metes and bounds of the claim as it is currently worded.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Specifically, claim 8 fails to include all of the limitations of the claim from which it depends.  Claim 7 implicitly limits the subject to animals having paws with the phrase “exhibits increased average paw withdrawal latency when comparted to a subject administered with a reference composition”.  Humans are animals that do not have paws, therefore claim 8 is broader than claim 7.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muthaiyyan et al. (US 2021/0093642; available as prior art under 35 USC 102(a)(2); publication date 04/01/2021; claiming foreign priority to IN201921038952; effectively filed date: 09/26/2019).

With regard to claims 1, 7, and 10, Muthaiyyan discloses a composition for parenteral delivery (abstract; with support at page 6 of the IN ‘952 application) comprising meloxicam, polyvinylpyrrolidone K12 (i.e. a nucleation inhibitor), polysorbate 80 (i.e. a solubilizer), and water for injection (i.e. a solvent; examples 1-4, with support at pages 22 and 23 of the IN ‘952 application).  The amount of meloxicam in the composition is from 5-15 mg/mL, which the examiner considers to be therapeutically effective as this is the goal of Muthaiyyan’s invention.  Thus, Muthaiyyan teaches all of the limitations of instant claim 1.  
With regard to claim 2, the composition has a pH of 8.5.  
With regard to claim 3, although Muthaiyyan does not expressly state the osmolality of the example composition, the osmolality of the compositions according to Muthaiyyan is disclosed to be within the range of 200 mOsm to 600 mOsm, which falls entirely within the scope of the range claimed in instant claim 3.  For this reason, the examiner considers the preponderance of the evidence to support the conclusion that Muthaiyyan’s examples do possess the osmolality that Muthaiyyan discloses for the invention.  
With regard to claim 4, as noted above, the composition contains polysorbate 80.  
With regard to claim 5, as noted above, the composition contains polyvinylpyrrolidone K12. 
With regard to claims 6, 9, and 18, as an initial matter, the composition meets all of the structural limitations recited in the instant claims, contains the specific substances required by the instant invention, and has a pH value falling within the claimed range.  For this reason, the examiner considers the functional limitations on amount of 2-Amino-5-methylthiazole that may be present in the composition upon storage at 40C/75% RH for 6 months to be inherent properties of the composition disclosed by Muthaiyyan.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  Moreover, in the instant case, Muthaiyyan discloses no impurities at 1 month storage at 40C/75% RH (page 24 of the IN ‘952 application), discloses that the composition contain less than 0.05% by weight of “Impurity B”, which is 2-Amino-5-methylthiazole (PGPub: para 0056), and discloses an example wherein the quantity of “Impurity B” (i.e. 2-Amino-5-methylthiazole) is 0.14 after 4 months storage at 40C/75% RH (table 4B, spanning pages 8-9).  Therefore, the preponderance of the evidence supports the conclusion that the functional limitations required by instant claims 6, 9, and 18 are inherent properties of the examples disclosed by Muthaiyyan.  
With regard to claims 7 and 8, the claims require an increase in paw withdrawal  latency (i.e. the subject shows reduced sensitivity to pain) in subjects administered the instantly claimed composition vs. subjects administered a reference composition.  As the reference composition is totally undefined, the claim reads on compositions that provide reduction in pain sensitivity relative to a vehicle control.  Because Muthaiyyan’s composition contains the analgesic meloxicam, the examiner considers the composition to possess the property of reducing sensation to pain (as measured by paw withdrawal latency) at least relative to a reference composition that is a vehicle control.  
With regard to claim 10, the composition meets all of the structural limitations recited in the instant claims, contains the specific substances required by the instant invention, and has a pH value falling within the claimed range.  For this reason, the examiner considers the functional limitations on bioequivalence to be inherent properties of the composition disclosed by Muthaiyyan.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  Moreover, the reference composition is not defined by the claim.  Accordingly, the claims read on compositions that are bioequivalent to any reference composition, including a “reference composition” that is identical to or nearly identical to Muthaiyyan’s composition.  For this reason, the examiner considers Muthaiyyan’s example compositions to fall entirely within the scope of instant claim 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muthaiyyan et al. (US 2021/0093641; available as prior art under 35 USC 102(a)(2); publication date 04/01/2021; claiming foreign priority to IN201921038952; effectively filed date: 09/26/2019).  

With regard to claims 1, 7, and 10, Muthaiyyan discloses a composition for parenteral delivery (abstract; with support at page 6 of the IN ‘952 application) comprising meloxicam, polyvinylpyrrolidone K12 (i.e. a nucleation inhibitor), polysorbate 80 (i.e. a solubilizer), and water for injection (i.e. a solvent; examples 1-4, with support at pages 22 and 23 of the IN ‘952 application).  The amount of meloxicam in the composition is from 5-15 mg/mL, which the examiner considers to be therapeutically effective as this is the goal of Muthaiyyan’s invention.  Thus, Muthaiyyan teaches all of the limitations of instant claim 1.  
With regard to claim 2, the composition has a pH of 8.5.  
With regard to claim 3, although Muthaiyyan does not expressly state the osmolality of the example composition, the osmolality is disclosed to be within the range of 200 mOsm to 600 mOsm, which falls entirely within the scope of the range claimed in instant claim 3.  For this reason, it would have been obvious to optimize the osmolality of Muthaiyyan’s composition to fall within the range recited in the instant claims.  See MPEP 2144.05.    
With regard to claim 4, as noted above, the composition contains polysorbate 80.  
With regard to claim 5, as noted above, the composition contains polyvinylpyrrolidone K12. 
With regard to claims 6, 9, and 18, as an initial matter, the composition meets all of the structural limitations recited in the instant claims, contains the specific substances required by the instant invention, and has a pH value falling within the claimed range.  For this reason, the examiner considers the functional limitations on amount of 2-Amino-5-methylthiazole that may be present in the composition upon storage at 40C/75% RH for 6 months to be inherent properties of the composition disclosed by Muthaiyyan.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  In the alternative, Muthaiyyan discloses no impurities at 1 month storage at 40C/75% RH (page 24 of the IN ‘952 application), discloses that the composition contain less than 0.05% by weight of “Impurity B”, which is 2-Amino-5-methylthiazole (0056), and discloses an example wherein the quantity of “Impurity B” (i.e. 2-Amino-5-methylthiazole) is 0.14 after 4 months storage at 40C/75% RH (table 4B, spanning pages 8-9).  The examiner notes that good storage stability is an objective of Muthaiyyan’s invention (page 5 of the IN ‘952 application and 0017 of the US PGPub).  Therefore, it would have been prima facie obvious to optimize the ingredients of the composition to maximize stability of the meloxicam, to include minimizing the amount of 2-Amino-5-methylthiazole present after storage at 40C/75% RH for 6 months because this was an objective of Muthaiyyan’s invention.  One would have had reasonable expectation of success because the example compositions contain less than 0.2% 2-Amino-5-methylthiazole after 4 months of storage at 40C/75% RH.  With a composition having stability very close to that required by the instant claims, one having ordinary skill in the art could reasonably expect to make minor adjustments to ingredients and pH to achieve the desired meloxicam storage stability.  
With regard to claims 7 and 8, the claims require an increase in paw withdrawal  latency (i.e. the subject shows reduced sensitivity to pain) in subjects administered the instantly claimed composition vs. subjects administered a reference composition.  As the reference composition is totally undefined, the claim reads on compositions that provide reduction in pain sensitivity relative to a vehicle control.  Because Muthaiyyan’s composition contains the analgesic meloxicam, the examiner considers the composition to possess the property of reducing sensation to pain (as measured by paw withdrawal latency) relative to a vehicle composition.  
With regard to claim 10, the composition meets all of the structural limitations recited in the instant claims, contains the specific substances required by the instant invention, and has a pH value falling within the claimed range.  For this reason, the examiner considers the functional limitations on bioequivalence to be inherent properties of the composition disclosed by Muthaiyyan.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  Moreover, the reference composition is not defined by the claim.  Accordingly, the claims read on compositions that are bioequivalent to any reference composition, including a “reference composition” that is identical to or nearly identical to Muthaiyyan’s composition.  For this reason, the examiner considers Muthaiyyan’s example compositions to fall entirely within the scope of instant claim 10.  In the alternative, the purpose of the Muthaiyyan invention is pain management, therefore it would have been prima facie obvious to optimize the dose of meloxicam to achieve pain reduction, as required by instant claims 7 and 8.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 

Claims 1-10 and 18 of this application is patentably indistinct from claims 1-10 and 18 of Application No. 17368367. 

Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617